           Case 1:20-cr-00594-AJN Document 9 Filed 12/11/20 Page 1 of 1



                                                                                12/11/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America,


                –v–                                                             20-cr-594 (AJN)

                                                                                    ORDER
 Kevin Rolle,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The C.J.A. attorney assigned to receive cases on this day, Marlon G. Kirton, is hereby

ordered to assume representation of the Defendant in the above-captioned matter. The

Defendant is not yet in the District. However, because a month has passed since he waived his

right to an identity hearing, and because he has written to the Court regarding medical issues, the

Court concludes that it is necessary to appoint counsel in the Southern District of New York

now.


       SO ORDERED.


Dated: December 11, 2020                           __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
